         Case 1:18-cr-00217-KMW Document 169 Filed 10/21/19 Page 1 of 9


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One St. Andrews Plaza
                                                     New York, New York 10007


                                                     October 21, 2019

By ECF

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

                Re:    United States v. Todd Schlifstein, 18 Cr. 217 (KMW)

Dear Judge Wood:

        The Government respectfully submits this letter in connection with the sentencing of
defendant Todd Schlifstein (“the defendant” or “Schlifstein”), which is scheduled for 11:00 a.m.
on Monday, October 28, 2019. As stipulated in the defendant’s plea agreement and calculated by
the Probation Department, the United States Sentencing Guidelines (“U.S.S.G.” or “the
Guidelines”) sentencing range applicable to the defendant is 46 to 57 months’ imprisonment. For
the reasons set forth below, the Government respectfully submits that a sentence at the high end
of the Guidelines range would be sufficient, but not greater than necessary, to serve the legitimate
purposes of sentencing.

   I.        Offense Conduct

        As detailed in the Presentence Investigation Report dated September 17, 2019 (“PSR”),
Schlifstein, a doctor of osteopathic medicine, accepted bribes and kickbacks from the
pharmaceutical company Insys Therapeutics (“Insys”) in exchange for prescribing Insys’s
fentanyl-based drug, Subsys. Specifically, Schlifstein collected $127,100 in purported speaker fees
from Insys from March 2014 to September 2015. In return, he prescribed enough Subsys to account
for more than $2 million in net sales for Insys.

        A.      Subsys and the Insys Speakers Bureau

         Fentanyl is a synthetic opioid approximately 50 to 100 times more potent than morphine.
It is classified as a Schedule II controlled substance under the Controlled Substances Act, meaning
that it has a high potential for abuse. (PSR ¶ 34).
         Case 1:18-cr-00217-KMW Document 169 Filed 10/21/19 Page 2 of 9
Hon. Kimba M. Wood
October 21, 2019
Page 2 of 9

        In January 2012, the U.S. Food and Drug Administration (the “FDA”) approved Subsys, a
fentanyl spray administered sublingually (i.e., under the tongue), for the management of
breakthrough pain in cancer patients who were already receiving and tolerant to opioid therapy for
their underlying persistent cancer pain. The Subsys label expressly warned against prescribing the
drug to patients who were not already opioid tolerant, “[d]ue to the risk of fatal respiratory
depression.” In March 2012, Subsys entered the commercial market. (PSR ¶ 33).

        Unlike some fentanyl-based medications, such as transdermal patches, Subsys is in a
category of drugs known as Transmucosal Immediate Release Fentanyl (“TIRF”) products, which
are rapid-onset opioids designed to treat breakthrough pain in opioid-tolerant adults with cancer.
Because of the risk of misuse, abuse, and addiction associated with TIRF products, including
Subsys, practitioners must enroll in a mandated FDA program known as the Transmucosal
Immediate Release Fentanyl Risk Evaluation and Mitigation Strategy program (the “TIRF REMS
Program”) and complete required training and testing in order to prescribe Subsys and other TIRF
products for outpatient use. Patients, too, must enroll in the TIRF REMS Program in order to be
prescribed TIRF products, including Subsys. (PSR ¶ 35).

        In August 2012, Insys established the Insys Speakers Bureau, a roster of doctors and other
health care providers paid purportedly to provide educational presentations, known as speaker
programs, about Subsys. Rather than recruit potential speakers based on their qualifications as
educators, Insys targeted speakers who would be willing to prescribe Subsys in large volumes.
Insys executives instructed sales representatives to focus their time and resources on a few select
doctors and provide them with lucrative speaker fees, among other benefits, in exchange for
prescribing high quantities of Subsys. After the Speakers Bureau launched, Insys executives
tracked and circulated statistics regarding speakers’ prescribing habits. For a time, Insys calculated
each speaker’s “ROI”—return on investment—by dividing the sales generated from the
practitioner’s Subsys prescriptions by the amount Insys had paid that practitioner in speaker fees.
(PSR ¶¶ 22, 50).

       B.      Schlifstein’s Participation in the Conspiracy

        Schlifstein, a doctor of osteopathic medicine, was certified in physical medicine and
rehabilitation. Together with codefendant Jeffrey Goldstein, he owned and operated a medical
practice on the Upper East Side beginning in 2009. The business included a “medical spa” devoted
primarily to cosmetic procedures, such as skin peels and cellulite-removal treatments. (PSR ¶¶ 28,
121).

        Goldstein joined the Insys Speakers Bureau around spring 2013. Over the following
months, Schlifstein attended a number of Goldstein’s Insys-sponsored speaker programs, which
were predominantly non-educational social affairs held at fancy Manhattan restaurants. (PSR
¶ 60). In October 2013, Schlifstein asked his Insys sales representative how he, too, could become
an Insys speaker. In late October, an Insys executive flew to New York to meet with Schlifstein
over dinner at one of Goldstein’s purported speaker programs. After the dinner—which did not
include any educational presentation—the group went to a strip club Schlifstein frequented and
rang up $4,100 in charges for drinks, a private room, and lap dances for Schlifstein and Goldstein.
Insys paid the bill. (PSR ¶ 63).
         Case 1:18-cr-00217-KMW Document 169 Filed 10/21/19 Page 3 of 9
Hon. Kimba M. Wood
October 21, 2019
Page 3 of 9


        In the days and weeks that followed, Schlifstein informed Insys that he would prescribe
Subsys to a number of new patients, and Insys told Schlifstein it would make him a speaker.
Around early November 2013, Schlifstein and his Insys sales representative met in Schlifstein’s
office, where Schlifstein looked through his calendar of upcoming appointments and identified
specific patients to whom he would begin prescribing Subsys. (PSR ¶ 64). On November 18, 2013,
Insys nominated Schlifstein to its Speakers Bureau. By early March 2014, he was hosting non-
educational speaker programs for $2,400 per dinner. (PSR ¶ 65).

        The link between Schlifstein’s prescribing habits and his thirst for speaker fees was blatant.
Schlifstein prescribed Subsys to nine patients from March 2012 until his strip-club outing with
Insys executives in late October 2013. In the months that followed—a period when Schlifstein was
eager to prove his value to Insys because his nomination to the Speakers Bureau was pending—
his Subsys prescriptions increased dramatically. He prescribed Subsys to eight new patients in
November 2013, and to an additional nine new patients from December 2013 until his first speaker
program in early March 2014. Insys was pleased: In early April 2014, it rewarded Schlifstein by
raising his speaking fee to $3,000 per dinner. (PSR ¶ 65).

        Insys paid Schlifstein a total of $74,400 to conduct 26 purported speaking programs from
March through September 2014. But the company abruptly decreased Schlifstein’s allotment of
speaker programs for the rest of the year because his Subsys prescriptions were leveling off. (PSR
¶ 68). In response, Schlifstein lobbied for more programs—including by contacting Insys’s
Regional Sales Director directly—and drastically ramped up his Subsys prescriptions. (PSR ¶ 69).
He prescribed more than 3,756,000 micrograms of Subsys in the fourth quarter of 2014—more
than twice what he had prescribed the previous quarter. (PSR ¶ 70). Insys gave him more speaker
programs as a result, paying him $42,000 for 14 dinners from December 17, 2014, through June
2015. Having learned his lesson, Schlifstein continued prescribing Subsys in ever-higher
quantities. In the second quarter of 2015, his Subsys prescriptions totaled 7,368,000 micrograms.
(PSR ¶ 71). Schlifstein was the 19th-highest Subsys prescriber nationally in that quarter,
accounting for total net sales for Insys of approximately $593,373. (PSR ¶ 73). After June 18,
2015, however, Schlifstein spoke at only two speaker programs and did not prescribe Subsys to
any new patients. (PSR ¶ 74).

        The vast majority of Schlifstein’s speaker programs were not educational. Schlifstein drank
alcohol excessively at many of the dinners, and he regarded the events as opportunities to treat his
friends and staff to social outings at fancy restaurants, as was apparent from photos from his
speaker programs that Schlifstein posted to social media, including the photos attached hereto as
Exhibits A and B. (PSR ¶¶ 53, 58). In September 2014, Schlifstein’s Insys sales representative
learned that a compliance monitor planned to attend an upcoming speaker program. Having
attended many of the more than 20 speaker programs Schlifstein had been paid to conduct over
the past six months, the representative worried that Schlifstein would not know how to conduct a
compliant and educational speaker program, complete with the mandatory slide presentation Insys
provided to Schlifstein before each event, in the monitor’s presence. Accordingly, the sales
representative scrambled to teach Schlifstein what to say and do during the dinner. (PSR ¶ 57).
          Case 1:18-cr-00217-KMW Document 169 Filed 10/21/19 Page 4 of 9
Hon. Kimba M. Wood
October 21, 2019
Page 4 of 9

        Sign-in sheets for Schlifstein’s speaker programs were often forged and falsified with
names and purported signatures of people who had not, in fact, attended. The forgeries created the
illusion that Schlifstein had given educational presentations to an appropriate audience of health
care professionals, and that everyone was obeying a $125 cap on food and drinks per attendee.
Schlifstein knew that sign-in sheets for his speaker programs were being forged and falsified, and
he sometimes instructed his Insys sales representative to ask employees from his medical practice
to sign sheets for speaker programs they had not attended. (PSR ¶ 55).

    II.     Procedural History and Sentencing Guidelines Calculation

       Schlifstein was arrested on March 16, 2018, for offenses alleged in Indictment 18 Cr. 217
(KMW) (the “Indictment”). (PSR ¶ 80). On June 26, 2018, he pled guilty to Count One of the
Indictment, charging him with conspiracy to violate the Anti-Kickback Statute, in violation of 18
U.S.C. § 371. (PSR ¶ 12).

        Schlifstein pled guilty pursuant to a plea agreement in which the parties stipulated that his
offense level is 23 and that his Criminal History Category is I, for a recommended Guidelines
range of imprisonment of 46 to 57 months and a recommended fine range of $20,000 to $200,000.
(PSR ¶ 13). The Guidelines offense level of 23 results from a base offense level of 8, see U.S.S.G.
§ 2B4.1(a); a 16-level increase because the value of the improper benefit Schlifstein conferred on
Insys—i.e., the net value to Insys of the Subsys prescriptions Schlifstein wrote in exchange for
speaker fees—exceeded $1,500,000 but did not exceed $3,500,000,1 see U.S.S.G.
§§ 2B4.1(b)(1)(B), 2B1.1(b)(1)(H); a 2-level increase because Schlifstein, a doctor, abused a
position of public or private trust in a manner that significantly facilitated the commission of the
offense, see U.S.S.G. § 3B1.3; and a 3-level reduction for Schlifstein’s acceptance of
responsibility, see U.S.S.G. § 3E1.1(a)-(b).

        Schlifstein also signed a Consent Preliminary Order of Forfeiture in which he agreed to
forfeit $127,100, representing the bribe proceeds disguised as speaker fees that Schlifstein
collected from Insys.2

      In the PSR, the Probation Department concurs with the parties’ Guidelines calculations
(PSR ¶¶ 87-100, 135) and recommends that the Court sentence Schlifstein principally to 36
months’ imprisonment (PSR at 31).


1
 Schlifstein’s prescriptions accounted for net sales of Subsys for Insys totaling approximately $2,777,452.
Contrary to the suggestion in Schlifstein’s sentencing submission (see Def. Mem. 23-24), the Guidelines
analysis—which Schlifstein stipulated to in his plea agreement—did not consider the gross sales value,
which totaled approximately $3,219,741.
2
  Schlifstein is also jointly and severally liable for restitution to victims who paid for the Subsys he
prescribed, including a restitution obligation to Medicare of approximately $1,758,189.06. The Government
has 90 days following the date of sentence to provide the Court with full information concerning the victims
and the amount of restitution owed to each of them. See 18 U.S.C. § 3664. Because the Government is still
gathering information relevant Schlifstein’s restitution obligation, it intends to submit a proposed restitution
order after sentencing.
           Case 1:18-cr-00217-KMW Document 169 Filed 10/21/19 Page 5 of 9
Hon. Kimba M. Wood
October 21, 2019
Page 5 of 9

    III.        The Court Should Impose a Prison Sentence at the High End of the Guidelines
                Range

       A prison sentence for a term at the high end of the Guidelines range of 46 to 57 months is
warranted in this case based on the sentencing factors the Court must consider.

        The Guidelines still provide important guidance following United States v. Booker, 543
U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005). The Guidelines provide
the “starting point and the initial benchmark” in sentencing proceedings. Gall v. United States, 552
U.S. 38, 49 (2007). After that calculation, the Court must consider the factors outlined in 18 U.S.C.
§ 3553(a), which include, among other things, the nature and circumstances of the offense and the
need to deter criminal conduct and promote respect for the law. Id. at 49-50 & n.6.3

           A.      Nature and Circumstances of the Offense and the Need to Reflect the Seriousness
                   of the Offense, Promote Respect for the Law, and Provide Just Punishment

        Schlifstein’s violation of the Anti-Kickback Statute is especially egregious because it
involved a highly addictive and dangerous narcotic. Subsys is one of the commercially available
TIRF medications, a class of drugs far more potent than other opioids, including oxycodone and
fentanyl patches. A single dose, if administered to someone who is not sufficiently opioid tolerant,
could be lethal. The Guidelines do not account for the risk Schlifstein’s conduct caused to his
patients and the public: the Guidelines range would be the same if Schlifstein had taken kickbacks
in exchange for prescribing or recommending $2 million worth of a particular brand of wrist brace,
or aspirin.

        Allowing bribes to influence any doctor’s prescribing decision would be troubling. When
the prescription decision involves a drug as potent as fentanyl, corrupt payments create an
enormous hazard and public health risk. Schlifstein accepted bribes in return for directing his
patients to take one of the most potent painkillers that is available commercially. The sentence
imposed must reflect the seriousness of that conduct.

        Schlifstein’s conduct here is particularly egregious because the bribes did not merely cause
Schlifstein to favor Subsys over other TIRF drugs he otherwise would have prescribed. Rather, the
corrupt payments induced Schlifstein to prescribe Subsys to many patients who otherwise would
not have received any potent and dangerous TIRF products whatsoever. In his sentencing
submission, Schlifstein downplays the effect the bribes had on his prescribing habits. He asserts,

3
  The factors outlined in Section 3553(a) are: (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing, namely, the
need (a) “to reflect the seriousness of the offense, to promote respect for the law, and to provide just
punishment for the offense,” (b) “to afford adequate deterrence to criminal conduct,” (c) “to protect the
public from further crimes of the defendant,” and (d) “to provide the defendant with needed educational or
vocational training, medical care, or other correctional treatment in the most effective manner”; (3) “the
kinds of sentences available”; (4) the Guidelines range itself; (5) any relevant policy statement by the
Sentencing Commission; (6) “the need to avoid unwarranted sentence disparities among defendants”; and
(7) “the need to provide restitution to any victims.” 18 U.S.C. § 3553(a)(1)-(7).
         Case 1:18-cr-00217-KMW Document 169 Filed 10/21/19 Page 6 of 9
Hon. Kimba M. Wood
October 21, 2019
Page 6 of 9

for example, and that the speaker fees he received from Insys did not influence his decisions to
prescribe Subsys except during a brief period in the fourth quarter of 2014, and that even then, he
merely “began favoring Subsys over other competing treatments,” rather than prescribing Subsys
to patients who did not need powerful and dangerous TIRF products. (Def. Mem. 19).

        Prescription records prove otherwise. Schlifstein indeed prescribed limited quantities of
Subsys before joining the Insys conspiracy in approximately late October 2013. But an analysis of
Schlifstein’s prescribing data shows that after he joined the conspiracy, his Subsys prescriptions
alone far exceeded the total prescriptions of all TIRF drugs he had written during prior periods
when he was not being promised or paid bribes. The chart in Paragraph 75 of the PSR, a copy of
which is attached hereto as Exhibit C, is illustrative. It shows, for example, that Schlifstein wrote
an average of approximately 32 TIRF prescriptions per quarter in 2011, and far fewer TIRF
prescriptions per quarter in 2010 and 2012. In contrast, in the fourth quarter of 2013, when
Schlifstein ramped up his Subsys prescriptions in a successful effort to become a speaker, he wrote
approximately 41 TIRF prescriptions, approximately 26 of which were for Subsys; in the first
quarter of 2014, he wrote approximately 53 TIRF prescriptions, approximately 39 of which were
for Subsys; and in the second quarter of 2015, he wrote approximately 81 TIRF prescriptions,
including 73 for Subsys. (PSR ¶ 75).

        There was no material change in Schlifstein’s patient population that could explain the
drastic change in his prescribing habits. Few of his patients, if any, suffered from breakthrough
cancer pain, the only condition the FDA approved Subsys to treat. If anything, Schlifstein’s TIRF
prescriptions should have been falling from 2013 through 2015, not rising. During that period,
Schlifstein increasingly focused on and worked at the “medical spa” portion of his business. The
spa catered to customers seeking cosmetic procedures, not to patients with the type of grave
conditions that might warrant prescriptions for TIRF drugs.

         Schlifstein’s claim that the prospect of Insys speaker fees influenced his prescribing
decisions only during a brief period in late 2014 ignores the facts. As noted above, Schlifstein’s
Subsys prescriptions increased dramatically in late 2013, shortly before Schlifstein began
conducting speaker programs. That Schlifstein was not yet collecting speaking fees in the fourth
quarter of 2013 does not mean, as Schlifstein suggests (see Def. Mem. 18-19), that he was
prescribing Subsys for non-corrupt reasons. To the contrary, Schlifstein prescribed more Subsys
because Insys promised to make him a paid speaker in return. Although Schlifstein did not conduct
a speaker program until early March 2014, Insys nominated him to its Speakers Bureau months
earlier, on November 18, 2013, shortly after Schlifstein’s meeting and strip club outing with Insys
executives. Not coincidentally, Schlifstein, who had written approximately six Subsys
prescriptions in the third quarter of 2013, prescribed Subsys approximately 26 times in the fourth
quarter of 2013. Schlifstein’s corrupt actions thus began before his brother died suddenly in
January 2014, undermining Schlifstein’s explanation that grief from that tragedy is what “impaired
his ability to resist overtures from Subsys’ representatives that he compromise his independent
judgment.” (Def. Mem. 20-21).

       Schlifstein’s statements that he “gr[e]w disenchanted with the Subsys speaker series” and
stopped prescribing Subsys to new patients after June 18, 2015, because he was “[u]ncomfortable
with the constant pressure he was receiving from Subsys’ representatives to prescribe Subsys”
         Case 1:18-cr-00217-KMW Document 169 Filed 10/21/19 Page 7 of 9
Hon. Kimba M. Wood
October 21, 2019
Page 7 of 9

(Def. Mem. 19) also ring hollow. As an initial matter, if Schlifstein prescribed Subsys to his
patients because he thought it was the best treatment for them, then he should not have stopped
doing so merely because some Insys employees tried to pressure him. Schlifstein’s feelings about
the conduct of the company and its employees should not have affected his decisions about which
medications to prescribe to his patients. That Schlifstein even advances this argument reflects the
extent to which he let impermissible factors influence his prescribing decisions, contrary to his
Osteopathic Oath. If Schlifstein felt as disenchanted with the Insys speaker program as he now
claims, the proper response would have been to quit the Insys Speakers Bureau. He did not do so:
he conducted speakers programs in July and September 2015. While Schlifstein states that he
conducted those programs “because he had previously committed to them” (Def. Mem. 19), there
is no indication that he donated or refused the $7,400 in total speaker fees Insys paid him for those
two dinners.

        Tellingly, Schlifstein posted what is attached hereto as Exhibit B to his social media
account following an Insys speaker dinner held June 17, 2015—the same time he stopped
prescribing Subsys to new patients. The post shows Schlifstein getting paid $3,000 to enjoy a free
meal and drinks with “great friends” at a fancy restaurant. If Schlifstein felt remotely
“disenchanted” or “[u]ncomfortable” about his corrupt arrangement with Insys, he never would
have posed for and posted that photo.

       In truth, what changed in mid-2015 is that people began scrutinizing the Insys speaker
program and the prolific Subsys prescribers who profited from it. An investigative journalist
published an exposé,4 law enforcement authorities opened investigations, and Insys tightened up
its compliance protocols. Moreover, Insys stopped lavishing its Speakers with numerous speaker
programs per quarter, significantly curtailing how much it was paying doctors around the country,
including Schlifstein. Amid this shift, Schlifstein stopped prescribing Subsys to new patients
because his profit incentive to do so no longer outweighed his fear of getting caught.

       B.      Need to Deter Criminal Conduct

       A substantial sentence is also necessary in this case to afford adequate deterrence to
criminal conduct. See 18 U.S.C. § 3553(a)(2)(B).

        According to the CDC, drug overdoses killed more than 70,000 people in the United States
in 2017, and more than two-thirds of those deaths involved opioids. See https://www.cdc.gov/
media/releases/2018/p1221-complexity-drug-overdose.html (last visited October 19, 2019). This
epidemic starts with prescribing physicians, like this defendant, whose decisions to prescribe
highly addictive and potentially deadly medications were motivated by the prospect of financial
gain or any other consideration besides a patient’s best interests. The medical community follows
these cases closely. A prison sentence at the high end of the Guidelines range would help send a
strong message that accepting bribes in return for prescriptions will result in a substantial term of
incarceration, particularly when the prescriptions are for dangerous and addictive products.

4
  See Roddy Boyd, The Black World of Insys Therapeutics, SOUTHERN INVESTIGATIVE REPORTING
FOUNDATION, July 14, 2015, available at http://sirf-online.org/2015/07/14/the-darkening-world-of-insys-
therapeutics/ (last visited October 19, 2019).
         Case 1:18-cr-00217-KMW Document 169 Filed 10/21/19 Page 8 of 9
Hon. Kimba M. Wood
October 21, 2019
Page 8 of 9


        The challenges in investigating and deterring similar bribery schemes involving medical
providers heighten the need for deterrence. The law does not prohibit financial relationships
between pharmaceutical companies and physicians outright. Physicians are permitted, for
example, to accept fees from pharmaceutical companies to conduct educational speaker programs.
Conducted properly, those programs enable physicians to use their expertise and experience to
teach other doctors about potentially beneficial treatments. Against this backdrop, it is difficult for
law enforcement to detect whether a payment to a physician is legitimate or corrupt. See United
States v. Heffernan, 43 F.3d 1144, 1149 (7th Cir. 1994) (Posner, J.) (“Considerations of (general)
deterrence argue for punishing more heavily those offenses that either are lucrative or are difficult
to detect and punish, since both attributes go to increase the expedited benefits of a crime and
hence the punishment required to deter it.”); see also United States v. Zukerman, 897 F.3d 423,
429 (2d Cir. 2018) (citing Heffernan).

        When doctors let personal financial interests influence treatment decisions, patients pay
the price in increased medical costs and increased health risks. A substantial sentence would help
deter health care providers from crossing the line between collaboration and corruption.

       C.      History and Characteristics of the Defendant

       In his sentencing submission, Schlifstein appropriately highlights positive aspects of his
personal history and characteristics, including the obstacles he overcame to put himself through
medical school and his devotion to his late brother’s family, that warrant consideration at
sentencing. (See Def. Mem. 5-17, 20-21). But Schlifstein mischaracterizes his record as a
physician and the collateral consequences that will flow from his conviction in this case.

         This conviction is not the only stain on Schlifstein’s professional record. New York’s
Bureau of Professional Misconduct (“BPMC”) has investigated Schlifstein’s prescribing habits
multiple times over the years, including a 2012 inquiry based on a referral from CVS/Caremark
and a 2013 case based on a complaint from the relative of a Schlifstein patient who died from
prescription drug abuse. Public records, including those attached hereto as Exhibit D, show that
BPMC ultimately filed a complaint alleging that Schlifstein, from 2009 to 2014, “failed to render
appropriate care and treatment” to eight patients, including by “inappropriately” prescribing those
patients controlled substances. (Ex. D at 11). In 2017—before his arrest in this case—Schlifstein
admitted that he “cannot successfully defend against at least one of the acts of misconduct alleged,”
and he agreed, among other things, to forfeit his license to prescribe “controlled substances and all
non-controlled mood-altering and/or abusable medications.” (Id. at 4). Accordingly, Schlifstein’s
criminal conduct in this case was not an aberration so much as a continuation or escalation of a
pattern of professional misconduct. And although Schlifstein states that he “lost his medical
license, his medical practice, and his ability to do the job that he loves” as a result of his “grave
mistake” in the instant case (Def. Mem. 3), his ability to practice medicine has been severely
restricted since before his arrest due to actions that predated his participation in the Insys
conspiracy.

       Finally, it bears emphasis that Schlifstein acted purely out of greed, not desperation. Even
without Insys’s help, his business was thriving, thanks in large part to his increased focus on his
             Case 1:18-cr-00217-KMW Document 169 Filed 10/21/19 Page 9 of 9
Hon. Kimba M. Wood
October 21, 2019
Page 9 of 9

“medical spa.” He has substantial assets, manageable debts, and a net worth exceeding $5 million.
(PSR ¶¶ 125-130). Schlifstein did not need Insys’s money, let alone at the cost of exposing his
patients to a potentially lethal fentanyl product amid a nationwide opioid crisis.

      IV.      Conclusion

       For the reasons set forth above, the Government respectfully submits that a sentence at the
high end of the Guidelines range of 46 to 57 months’ imprisonment is appropriate in this case and
would be sufficient, but not greater than necessary, to serve the legitimate purposes of sentencing.


                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney


                                                  By:        /s/                          .
                                                        Noah Solowiejczyk / David Abramowicz
                                                        Assistant United States Attorneys
                                                        Southern District of New York
                                                        (212) 637-2473 / 6525


cc:         Defense counsel (by ECF)
